United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Timothy M. Scheffler, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0943
Issued: July 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 20151 appellant, through counsel, filed a timely appeal from a
September 24, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As the last merit decision was issued in this case on July 3, 2013, more than 180 days
before the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this
case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from September 24, 2014, the date of OWCP’s last decision was
March 23, 2015. Since using March 25, 2015, the date the appeal was received by the Clerk of the Appellate Boards
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the
U.S. Postal Service postmark is March 18, 2015, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal counsel contends that appellant submitted relevant and pertinent new evidence
in support of his claim.
FACTUAL HISTORY
On April 10, 2012 appellant, a 49-year-old air traffic control specialist, filed an
occupational disease claim (Form CA-2) alleging an emotional condition due to factors of his
federal employment, including deviation from normal training protocol, a hostile work
environment, union and management attitude, and political views.
By decision dated May 25, 2012, OWCP denied the claim as appellant had not
established fact of injury. A request for a hearing was filed and in an October 19, 2012 decision,
an OWCP hearing representative vacated the prior decision and remanded the case for further
development. The hearing representative explained that, although the May 25, 2012 decision
was correct, appellant had submitted evidence warranting further development.
Upon further review of the evidence, by decision dated November 29, 2012, OWCP
again denied the claim for failing to establish fact of injury. It found that the evidence was
insufficient to establish a compensable factor of employment.
Appellant again requested a hearing. In a July 3, 2013 decision, an OWCP hearing
representative affirmed the prior decision.
On July 29, 2014 appellant, through counsel, requested reconsideration and submitted
additional evidence in support of his claim, including records from his Equal Employment
Opportunity (EEO) complaint. Included with these submissions was an October 22, 2013
transcript for the deposition of a coworker who testified about appellant’s skill checks, training,
and job performance. The coworker noted appellant’s overall job performance rating and
discussed protocol and appellant’s involvement.
Additionally, appellant submitted an
October 22, 2013 transcript for the deposition of his trainer, who testified in general about the
filing of appellant’s training reports and specifically about an event involving a DC 10 landing
and a Falcon ready to depart. Appellant’s trainer added that he provided appellant with daily
feedback.
By decision dated September 24, 2014, OWCP denied appellant’s request for
reconsideration of the merits finding that he had failed to submit relevant and pertinent new
evidence sufficient to warrant a merit review. Appellant also failed to show that OWCP had
erroneously applied or interpreted a point of law or to offer a relevant or legal not previously
considered by OWCP.

2

LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.3 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).4
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant’s application for review must
be received within one year of the date of that decision.6 When a claimant fails to meet one of
the above standards, OWCP will deny the application for reconsideration without reopening the
case for review on the merits.7
ANALYSIS
The Board finds that OWCP improperly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
On appealcounsel contends that appellant submitted relevant and pertinent new evidence
in support of his claim. In support of his July 29, 2014 reconsideration request, appellant
submitted records from his EEO complaint, including October 22, 2013 transcripts for the
depositions of his coworker and trainer. The Board finds that the deposition transcripts are
relevant and pertinent new evidence.8 These depositions present factual testimony about
appellant’s training, job performance, and the culture of his work environment. The underlying
issue is whether appellant has established a compensable factor of employment. This testimony
is new and relevant in consideration of whether appellant has established a compensable factor of
employment. The requirements for reopening a case for merit review do not include the
requirement that a claimant submit all evidence which may be necessary to discharge his burden
3

Id. Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
4

See Annette Louise, 54 ECAB 783, 789-90 (2003).

5

20 C.F.R. § 10.606(b)(3). See A.L., Docket No. 08-1730 (issued March 16, 2009).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

See M.W., Docket No. 11-1287 (issued March 26, 2012) (where the Board held that OWCP improperly denied
the claimant’s request for reconsideration of his emotional condition claim on the basis that the deposition
transcripts he submitted from an EEO complaint were new and relevant evidence presenting factual testimony about
the EEO process, the investigation involving the employee’s claim, and the overall culture of the employee’s work
environment).

3

of proof. The claimant need only submit evidence that is relevant and pertinent and not
previously considered.9 If OWCP should determine that the new evidence submitted lacks
probative value, it may deny modification of the prior decision, but only after the case has been
reviewed on the merits.10
Accordingly, the Board finds that OWCP improperly refused to reopen appellant’s case
for further reconsideration of the merits. This case will therefore be remanded for merit review,
to be followed by an appropriate decision.
CONCLUSION
The Board finds that OWCP improperly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 24, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.11
Issued: July 12, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

20 C.F.R. § 10.606(b)(3); see J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
10

Id. at § 10.607(a); see also Robert G. Burns, 57 ECAB 657 (2006).

11

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

4

